—In an action to recover damages for medical malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County *533(Kitzes, J.), dated June 8, 2000, as granted those branches of the motion of the defendants Olga Najovits and LaGuardia Hospital, and the separate cross motions of the defendants Russell Beavers and Queens-Long Island Medical Group, P. C., which were to dismiss the complaint insofar as asserted against them pursuant to CPLR 3126.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly dismissed the complaint insofar as asserted against the respondents since the record establishes that the plaintiff willfully and contumaciously failed to comply with the respondents’ discovery demands and the Supreme Court’s discovery orders (see, CPLR 3126; Kihl v Pfeffer, 94 NY2d 118; Birch Hill Farm v Reed, 272 AD2d 282). Santucci, J. P., Friedmann, H. Miller and Townes, JJ., concur.